Case 1:20-cv-02456-DLB Document 7 Filed 10/08/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

 

 

 

KIMBERLY KUBAS «
Plaintiff, |

* x

, caseNo, 1:20-CV-2456

331B, LLC d/b/a Rockwell Fitness ]
Defendant. %
{

DISCLOSURE OF CORPORATE INTEREST
Check all that apply: |

331B, LLC

(name of party)
|
is not an affiliate or parent of any corporation, and no corporation, unincorporated association,
partnership or other business entity, not a party to the case, has a financial interest in the outcome
of this litigation as defined in Local Rule 103.3 (D. Md.).

l@ I certify, as party/counsel in this case that

 

£
|
4

L The following corporate affiliations exist with
(name of party)

 

 

(names of affiliates)

[1 The following corporations, unincorporated associations, partnerships or other business
entities which are not parties may have a financial interest in the outcome of this litigation:

 

(names of entities with possible financial interests)

DisclosureCorplnterest (03/2015)
Case 1:20-cv-02456-DLB Document 7 Filed 10/08/20 Page 2 of 2

Disclosure of Corporate Interest

 

(@] In acase based on diversity jurisdiction, the following is a list of all members of

331B, LLC

(name of LLC party)

Said Saab Maryland

and their states of citizenship:

 

 

 

(name of member) (state of citizenship)

 

 

 

 

"

Rrian Chisholm arviand

ba f PLAT Nn NH TIWPiiiid Pviear yiul NA
(name of member) (state of citizenship)
(name of member) (state of citizenship)
(name of member) (state of citizenship)

 

 

Note: If there are additional LLC members, please provide their names and states of citizenship
on a separate sheet of paper.

on

1 0/08/;

Ni
Cc
NI
GI
=)

 

 

Date Signature //

Jasor’C. Buckel _

 

Printed name and bar number

206 Washington Street, Cumberland, MD 21502

 

Address
blpassistant@atlanticbbn.net

 

Email! address

301-759-3700

Telephone number

301-722-0334

Fax number

 

 

bho
